         Case 1:17-cv-02139-KBJ Document 82 Filed 04/12/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                           )
STATE OF MARYLAND, et al.,                 )
                                           )
             Plaintiffs,                   )
                                           )
             v.                            )      No. 1:17-cv-2139 (KBJ)
                                           )
UNITED STATES DEPARTMENT OF                )
EDUCATION, et al.,                         )
                                           )
             Defendants.                   )
                                           )


             ORDER FOR ADDITIONAL SUPPLEMENTAL BRIEFING
                IN LIGHT OF RECENT D.C. CIRCUIT RULING

       On August 17, 2018, the D.C. Circuit issued an opinion in Air Alliance Houston

v. Environmental Protection Agency, 906 F.3d 1049 (D.C. Cir. 2018) (per curiam), that

may have implications for the standing issue presented in the instant case. In Air

Alliance, the D.C. Circuit panel concluded that state petitioners had standing to bring a

petition for review of a final rule that delayed the effective date of a rule the EPA had

promulgated to regulate accidental chemical release prevention. See id. at 1056–57,

1059–60. In so doing, the Circuit specifically determined that “[m]onetary

expenditures to mitigate and recover from harms that could have been prevented absent

the Delay Rule are precisely the kind of ‘pocketbook’ injury that is incurred by the state

itself[,]” id. at 1059–60, and the panel further found that “State Petitioners have

demonstrated their independent proprietary interests in avoiding chemical releases in

their territory sufficient to support standing,” id. at 1060.

       Given the precedential nature of Air Alliance and the fact that neither party has
         Case 1:17-cv-02139-KBJ Document 82 Filed 04/12/19 Page 2 of 2



cited to this case nor briefed its potential implications with respect to the issues before

this Court, it is hereby

       ORDERED that, on or before May 13, 2019, the States shall file a supplemental

brief of no more than 15 pages regarding the following supplemental issues: (1)

whether Air Alliance applies or has any effect on this Court’s standing analysis; (2)

whether and to what extent the States have presented evidence in the instant case

regarding the “[m]onetary expenditures” they have expended due to the Department’s

delay in this matter; and (3) whether and to what extent the States have presented

evidence in the instant case regarding the “harms” to the States to which any such

expenditures were addressed. Id. at 1059. It is

       FURTHER ORDERED that Defendants shall file a response of no more than 15

pages in length on or before June 3, 2019.



DATE: April 12, 2019                      Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             2
